           Case 6:19-cv-00147-YY         Document 21       Filed 04/27/20      Page 1 of 2




Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676

Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

     Attorneys for Plaintiff


                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



TARA C.,1                                                      Case No. 6:19-cv-00147-YY

                 Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY                                 ORDER (EAJA)
ADMINISTRATION,

                 Defendant.

__________________________________________

         Based on the stipulated motion of the parties, it is ORDERED that attorney fees in the

amount of $7,097.63 are awarded to Plaintiff under the Equal Access to Justice Act, 28 U.S.C. §

2412(d). The parties agree that Plaintiff has assigned the EAJA attorney fees to Plaintiff’s

attorney. The attorney fees shall be paid to Plaintiff’s attorney, Drew L. Johnson, P.C., subject

1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the nongovernmental party in this case.
ORDER - 1
         Case 6:19-cv-00147-YY          Document 21       Filed 04/27/20     Page 2 of 2




to verification that Plaintiff does not have a debt which qualifies for offset against the EAJA fees

under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010). If

Plaintiff has no such debt, then the check shall be made payable to Plaintiff’s attorney, Drew L.

Johnson, P.C. If Plaintiff has such a debt, then the check for any remaining funds after offset of

the debt shall be made payable to Plaintiff. The check, regardless of the named payee, shall be

mailed to Plaintiff’s attorney, Drew L. Johnson, at 1700 Valley River Drive, Eugene, OR 97401.



                    27th          April
       DATED this _______ day of _______________, 2020.



                                                         /s/ Youlee Yim You
                                                      __________________________________
                                                      Youlee Yim You
                                                      United States Magistrate Judge

SUBMITTED BY:

Drew L. Johnson
OSB #75200
(541) 434-6466
(541) 434-6366 (FAX)
sherwoodreese@comcast.net
Attorney for Plaintiff

ON:

April 27, 2020




ORDER - 2
